Case 6:21-cv-00162-ADA-JCM Document 80-1 Filed 05/18/21 Page 1 af 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION |

|

Jeremy Bravo. et al. |
vs. Case No.: 6:21-cv-00162-ADA-JCM !
Nancy Pelosi, et al.
|

ORDER

BE IT REMEMBERED on this day. there was presented to the Court the Motion tu:

Admission Pro Hac Vice filed by Caitlyn Nestleroth Johnson , counsel for

Ohio State Gov ike DeWine and Ohi . and the Court, having reviewed the motion, enters
Secretary of State Frank LaRose
the following order:

IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED. and

 

Caitlyn Nestleroth Johnson may appear on behalf of Ohio State Governor Mike DeWine
in the above case.

IT IS FURTHER ORDERED that Caitlyn Nestleroth Johnson , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

|

District Court, in compliance with Local Court Rule AT-1(f)(2).

SIGNED this the day of , 20

 

Please Choose Judge
